Citation Nr: 1708568	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  12-29 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to a higher initial evaluation for hepatitis C, currently assigned a noncompensable evaluation prior to September 1, 2010, 10 percent evaluation beginning September 1, 2010 and a 100 percent evaluation beginning September 20, 2012.

2.  Entitlement to special monthly compensation (SMC) based on housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from March 1966 to March 1968.  He received a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has also inferred a claim of entitlement to SMC as part and parcel of the pending claims for increased evaluation.  Akles v. Derwinski, 1 Vet. App 118 (1991).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran raised the issue of TDIU in October 2014 and TDIU was granted from January 1, 2014 to October 7, 2014.  It does not appear that TDIU was raised by the record any earlier than what has already been granted.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to September 1, 2010, the Veteran's hepatitis C was nonsymptomatic.

2.  Beginning September 1, 2010, the Veteran's hepatitis C was manifested by subjective complaints of intermittent fatigue but no ongoing significant malaise, nausea, vomiting, anorexia, arthralgias or right upper quadrant pain; incapacitating episodes requiring bed rest and treatment by a physician have not been shown.

3.  Beginning July 12, 2011, the Veteran's hepatitis C was manifested by some weight loss, fatigue and nausea, clinical findings of cirrhosis; incapacitating episodes requiring bed rest and treatment by a physician have not been shown.

4.  Beginning January 25, 2012, the Veteran's hepatitis C has been manifested by 
cirrhosis of the liver, need for a liver transplant, ascites and esophageal varices that needed to be banded on a regular basis, as well as drug therapy.

5.  Beginning January 25, 2012, the Veteran had a single disability rated 100 percent disabling, plus additional disabilities independently rated as 60 percent or more disabling.


CONCLUSIONS OF LAW

1.  Prior to September 1, 2010, the criteria for a compensable for hepatitis C were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7312, 7354 (2016). 

2. Beginning September 1, 2010, the criteria for an evaluation higher than 10 percent for hepatitis C were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7312, 7354 (2016). 

3.  Beginning July 12, 2011, the criteria for a 20 percent evaluation, but no higher, for hepatitis C were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7312, 7354 (2016). 

4.  Beginning January 25, 2012, the criteria for a 100 percent evaluation for hepatitis C with liver cirrhosis were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7312, 7354 (2016).

5.  The criteria for entitlement to SMC based on statutory housebound status beginning January 25, 2012, are met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA's duty to notify was satisfied by a letter dated in August 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Private and VA records were also obtained.  VA examinations have been conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions. 

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

As aside, the regulations pertaining to rating disabilities of the digestive system were amended, effective from July 2, 2001.  This date is prior the appeal period in this case and therefore the prior regulations are not relevant to the Veteran's claim.

Currently, Diagnostic Code 7354 evaluates hepatitis C.  With intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period, a 10 percent rating is assignable.  With serologic evidence of hepatitis C infection, and signs and symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, a 20 percent rating is in order.  A 40 percent evaluation is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent evaluation requires daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent evaluation is assigned when there are near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

With regard to the notes following Diagnostic Code 7354, under Note (1) Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  (See § 4.14) Note (2):  For purposes of evaluating conditions under Diagnostic Code 7354, an 'incapacitating episode' means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

Under the current criteria, Diagnostic Code 7312 provides ratings for cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis. Cirrhosis with symptoms such as weakness, anorexia, abdominal pain, and malaise is rated 10 percent disabling.  Cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, is rated 30 percent disabling.  Cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 50 percent disabling.  Cirrhosis with history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks, is rated 70 percent disabling.  Cirrhosis with generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 100 percent disabling.  A Note to Diagnostic Code 7312 provides that, for rating under Diagnostic Code 7312, documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present.  38 C.F.R. § 4.114.

For purposes of evaluating conditions, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. In addition, the term "inability to gain weight" means that there has been substantial weight loss with an inability to regain it despite appropriate therapy, and "baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112 (2016).

Disability ratings for evaluation of hepatitis C are assigned based on the frequency and duration of certain symptoms associated with the disorder.  It is well established that lay testimony is competent to establish the presence of observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to report symptoms of his hepatitis C.  However, the Board may discount lay evidence when such discounting is appropriate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

In a June 2011 rating decision, the RO granted service connection for hepatitis C effective September 1, 2007 and found the disability to be noncompensable.  The Veteran appealed this decision.  In an October 2012 rating decision, the RO granted service connection for cirrhosis of the liver secondary to hepatitis C and assigned a 30 percent evaluation effective July 12, 2011.  In a May 2016 rating decision, the RO granted a 10 percent evaluation effective September 1, 2010 and a 100 percent evaluation effective September 20, 2012.  The RO also granted special monthly compensation based on housebound criteria beginning September 20, 2012.

A January 2004 treatment record notes that the Veteran had chronic hepatitis C with elevated hepatic enzymes.  The physician discussed possibly starting therapy for his hepatitis C.

In February 2005, the Veteran had completed interferon treatment as of January 20, 2005.  He had no complaint of nausea or vomiting, no dysphagia.  He reported heartburn that was controlled with Nexium.  He has no complaints of the abdomen or distress with flatulence or bloating.  There is no anorexia or weight loss.  There was no disturbance of bowel habit, melena or hematochezia.  There was no complaint of rectal pain or fecal incontinence.  He was working.  There was no complaint of dizziness, fainting, fatigue, fever, chills or weakness.  The examiner noted that the Veteran appeared to be doing well after interferon treatment.

In a June 2010 VA treatment record, the Veteran reported that he found out that his hepatitis C had worsened.

During an August 2010 VA examination for PTSD, the Veteran reported that his hepatitis C had flared-up.

An October 2010 treatment record noted the Veteran's report of a normal appetite.

A September 2010 VA treatment record noted that the Veteran was being followed by a local gastroenterologist specialist.  

In September 2010, the Veteran was afforded a VA examination for hepatitis C.  The Veteran reported that recently he had been informed of recurrence or elevation of his hepatitis C counts.  He reported intermittent fatigue and tiredness.  He continued to work.  He did not have ongoing significant malaise, nausea, vomiting, anorexia, arthralgias or right upper quadrant pain.  He did not have near constant debilitating fatigue, malaise, anorexia and weight loss.  He had 15 pound weight loss in the past 2 months.  He had history of alcohol use.  He had not been diagnosed with alcohol-related liver disease.  He did not have incapacitating episodes currently.  He had not had bedrest over the past 12 months.  He currently was not being treated.  Upon examination, his weight was 203 pounds.  His sclerae were not icteric.  No splenomegaly or masses was noted and no peripheral edema.

The March 2011 radiology report noted splenomegaly.  

A July 12, 2011 private treatment record notes that the Veteran had chronic hepatitis C with cirrhosis by CAT scan diagnosed in 2006 and treated in 2007 unsuccessfully.  The physician also noted that the Veteran's hepatitis C treatment was complicated by bad nightmares, fatigue and sleep disturbances.   Last alpha-fetoprotein was 34 and that was May 2011.  Liver enzymes at that time also showed an ALT of 89 and AST 50.  No CBC done at that time.  Ultrasound of the abdomen done in March 2011 was normal.  There was sludge in the gallbladder and mild splenomegaly.  The Veteran had a history of thrombocytopenia.  The physician found that the Veteran has some weight loss, fatigue and nausea and that all of these symptoms were very commonly associated with cirrhosis and hepatitis C together.  His weight was 211 pounds.

In September 2011, the Veteran reported low energy due to hepatitis C.

In a January 25, 2012 private treatment record, the Veteran had chronic hepatitis C with cirrhosis.  A CAT scan noted cirrhosis in July 2009.  The last CAT scan in 2010 was normal.  Abdominal ultrasound a few months ago showed moderate ascites, and he was started on Aldactone and Lasix with good results.  Last alpha-fetoprotein in November 2011 was 31.  He had mild elevation of the alpha-fetoprotein.  ALT was 73 and AST 71.  The Veteran also had significant thrombocytopenia with platelet count running about 60,000.  The physician noted that he did not believe that re-treatment is a viable option because of the side effect as well as his significant thrombocytopenia.  The Veteran had esophageal varices.  EGD done in December 2011 showed grade 2 varices.  These were banded.  He had a little bit of chest pain about a week afterwards and then had negative cardiac stress test and evaluation by his family doctor.  The physician noted that the Veteran's wife did not understand the seriousness of the Veteran's liver disease when the physician saw her after the esophageal banding.  She was at this appointment and the physician explained that the Veteran is already cirrhotic and having ascites and esophageal varices but no other major complications.  The physician recommended a liver transplant.  His ascites seemed well-controlled.  His weight dropped from a high of 216 pounds down to 192.  He feels like his abdominal girth is normalized.  The physician referred him to liver transplant referral to start that evaluation and determine his suitability.  EGD and banding was scheduled for February 2012.  A December 2011 radiology report of an abdominal ultrasound noted that the Veteran had large volume ascites, hepatic cirrhosis, splenomegaly, hepatopetal portal venous flow, gallbladder wall thickening and pericholecystic fluid possibly due to either inflammation change verses third spacing of fluid, intraluminal gallbladder sludge without stones, and possible polyp.
In a June 2012 psychiatric examination, the Veteran reported that in the last couple of months his hepatitis became worse.  He was told that he needed a liver transplant, and he developed esophageal varices that needed to be banded on a regular basis.

In September 20, 2012, the Veteran was afforded a VA examination.  The examiner noted that he had cirrhosis of the liver due to hepatitis C.  The Veteran also had esophageal varices due to hepatitis C.  The Veteran also had mild to moderate ascites on the imaging.  The Veteran needed continuous medication for control of his liver conditions.  The examiner noted that the Veteran had a current infectious liver disease with near-constant fatigue, malaise, anorexia, and weight loss.  His baseline weight was 220 and his current weight was 200.  His weight loss has been sustained for three months.  He had intermittent right upper quadrant pain and his condition required him to eat low salt diet.  He had no incapacitating episodes in the past 12 months.  Due to his cirrhosis, the Veteran had weakness, anorexia, abdominal pain, malaise, weight loss, ascites, portal hypertension, and splenomegaly.  The Veteran was a liver transplant candidate.  The Veteran's liver conditions impact his work due to absenteeism due to the condition and associated visits.

Having reviewed the evidence of record, the evidence shows that a 20 percent evaluation is warranted under Diagnostic Code 7354 for hepatitis C from July 12, 2011 to January 24, 2012 due to the Veteran report of some weight loss, fatigue, and nausea.  A higher 40 percent evaluation is not warranted as he did not have hepatomegaly or incapacitating episodes  having a total duration of at least four weeks, but less than 6 weeks, during the past 12 month period.  

The Board has considered whether a higher evaluation could be warranted under another diagnostic code.  Diagnostic Code 7354 notes that sequelae such as cirrhosis should be evaluated under the appropriate diagnostic code, but the signs and symptoms cannot overall with each other.  Diagnostic Code 7312 which evaluates cirrhosis of the liver notes that a 30 percent evaluation is warranted for cirrhosis of the liver when there is portal hypertension, splenomegaly with weakness, anorexia, abdominal pain, malaise and at least minor weight loss.  Although the Veteran has splenomegaly and hypertension, it is unclear whether the Veteran's has portal hypertension.  He also does not report weakness, anorexia, abdominal pain, and malaise.  

It also appears that the Veteran's thrombocytopenia is due to his hepatitis C.  Although the record notes thrombocytopenia in a July 2011 treatment record, there is no evidence noting platelet counts until January 25, 2012.  Therefore, a higher evaluation under Diagnostic Code 7705 due to thrombocytopenia is also not warranted for the period from July 12, 2011 to January 24, 2012.

Therefore, the evidence shows that a 20 percent evaluation reflects the Veteran's overall disability picture for the period from July 12, 2011 to January 24, 2012.  Furthermore, the Board concludes that the criteria for an evaluation in excess of 20 percent are not met.

Beginning January 25, 2012, the evidence supports the assignment of a 100 percent evaluation for cirrhosis of the liver under Diagnostic Code 7312.  In the January 25, 2012 treatment record, the physician explained that re-treatment for the Veteran's hepatitis C was not a viable option because of the side effect as well as his significant thrombocytopenia.  The physician explained that the Veteran was already cirrhotic and having ascites and esophageal varices but no other major complications.  The physician recommended a liver transplant.  In June 2012, the Veteran reported that he was told that he needed a liver transplant, and he had developed esophageal varices that needed to be banded on a regular basis.  As the Veteran has esophageal varices on a regular basis that need to be banded, the Board finds that a 100 percent evaluation is warranted under Diagnostic Code 7312 beginning January 25, 2012.
 
Extraschedular Consideration

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected hepatitis C is manifested by signs and symptoms fatigue, weight loss and ascites.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to hepatitis C and cirrhosis of the liver contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for hepatitis C, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's hepatitis C because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his hepatitis C has caused him to miss work or has resulted in any hospitalizations prior to the grant of 100 percent evaluation.  Therefore, the Veteran's service-connected hepatitis C does not result in marked interference with employment or frequent periods of hospitalization prior to the grant of a 100 percent evaluation.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran was granted service connection for several disabilities.  The Veteran has at no point during the current appeal indicated that his service-connected disabilities result in further disability when looked at in combination with his service-connected hepatitis C.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's service connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

SMC

A claim for SMC is considered part and parcel of a claim for increased rating.  Akles v. Derwinski, 1 Vet. App 118 (1991).  Here, the grant of an increased, 100 percent rating for cirrhosis of the liver requires inference of a claim for entitlement to SMC for the appellate period contemplated by that grant; SMC entitlement has already been established at the housebound rate from September 20, 2012, forward.

This entitlement is based on "statutory housebound."  When a Veteran has a single disability rated totally disabling, and additional disabilities independently rated a combined 60 percent disabling or more, regulations provide for the payment of SMC at the housebound rate.  38 C.F.R. § 3.350 (i).  There is no need to establish factually that service-connected disabilities render a Veteran substantially confined to his dwelling. 

The award of a 100 percent rating for cirrhosis of the liver beginning January 25, 2012, meets the initial eligibility requirement.  Further, beginning January 25, 2012, the Veteran was also service-connected for hepatitis C rated 20 percent disabling (as noted above) from July 12, 2011 and 100 percent beginning September 20, 2012, posttraumatic stress disorder (PTSD), rated 50 percent disabling from June 21, 2010 and rated 70 percent disabling from February 13, 2012, residuals shrapnel wounds of the right thigh and buttock, rated as 20 percent disabling, residuals of shrapnel wounds of the right leg, rated as 10 percent disabling, residuals of shrapnel wounds of the left leg rated as 10 percent disabling, residuals of shrapnel wounds of the left thigh, rated as noncompensable, tinnitus rated as 10 percent disabling, diabetes mellitus, rated as 10 percent disabling, and residuals of shrapnel wounds of the back rated as noncompensable.  These ratings combine, under the formula set forth at 38 C.F.R. § 4.25, and applying the bilateral factor for the impairments of the lower extremities under 38 C.F.R. § 4.26, to 90 percent disabling.

The criteria for an award of SMC at the housebound rate are therefore met beginning January 25, 2012.


ORDER

A compensable evaluation for hepatitis C prior to September 1, 2010 is denied.

An evaluation higher than 10 percent from September 1, 2010 to July 11, 2011 is denied.  

A 20 percent evaluation, but no higher, for hepatitis C beginning July 12, 2011, is granted; subject to the laws and regulations governing the award of monetary benefits.

A 100 percent rating for cirrhosis of the liver beginning January 25, 2012, is granted; subject to the laws and regulations governing the award of monetary benefits.

SMC at the housebound rate, beginning January 25, 2012, is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


